DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 05/24/2022 has been entered. Claims 1-2, 6-7, and 9-18 remain pending in the application. Claims 3-5 and 8 have been cancelled by amendment. Applicant's amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 11/24/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/041,896 62/174,920 and 62/138,222, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. None of the applications disclose the steps of obtaining a vehicle, step of locating a connection point, step of obtaining an air separator, obtaining attachment means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ekstam (US PGPub 2002/0170545) in view of Brignoli (EP0819458A1).
Regarding claim 1, Ekstam discloses a method for mounting an air separator in an operating fuel delivery system of a vehicle comprising the steps of:
Obtaining a vehicle having the operating fuel delivery system, the operating fuel delivery system comprising an interconnected fuel tank, a fuel pump and an engine (¶¶14-15, 42);
Locating within the fuel delivery system a connection point (¶¶14-15, 42-46);
Obtaining an air separator configured to be attached to the fuel delivery system at the connection point (¶43);
Obtaining attachment means for connecting the air separator to the fuel delivery system by fluidically mounting the air separator at the connection point (¶43 – not explicitly disclosed but inherently the air separator requires a means to be attached).
Using the attachment means to mount the air separator (¶¶43,58).
Ekstam is silent regarding the connection point wherein the fuel pump and the engine are in direct fluidic communication.
However, Brignoli teaches a fuel delivery system comprising an air separator mounted at a connection point wherein the fuel pump and the engine are in direct fluidic communication (¶16). Further, Brignoli teaches obtaining attachment means for connecting the air separator to the fuel delivery system by fluidically mounting the air separator at the connection point wherein the fuel pump and the engine are in direct fluidic communication (¶15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Ekstam, by the connection point wherein the fuel pump and the engine are in direct fluidic communication, as taught by Brignoli, for the purpose of preventing overpressure (¶¶5-6).
The combination of Ekstam and Brignoli teaches the air separator comprises: 
a vessel (Ekstam 900; Brignoli 3) defining a hollow interior chamber (918) having an inlet (Ekstam 830; Brignoli 14) configured for receiving fuel from a fuel source, an outlet (Ekstam 832; Brignoli 16) configured for fluidic communication with an engine (Ekstam ¶¶68-71; Brignoli ¶¶14-15);
an air-bleed (Ekstam 854; Brignoli 32) configured to receive and remove a quantity of undesired gas in fluidic communication with a discharge port (Ekstam ¶67; Brignoli ¶20), and
a filter media (Ekstam 814; Brignoli 31) positioned within said chamber for contact with fuel received therein and a conduit located within said filter media for delivering fuel passing through said filter media to said outlet (Ekstam ¶59; Brignoli ¶19); and
configured to remove a quantity of undesired gas from said fuel prior to passage of said fuel through said outlet from said vessel to said engine, said undesired gas passing through said air-bleed, said air-bleed having a fluidic mixing alcove configured to enhance selective passage of said gas through said discharge port (Ekstam ¶67; Brignoli ¶¶20-21);
wherein the fluidic mixing alcove has an input opening area and an exit opening area and, and the fluidic mixing alcove has a continuous tapering angle reducing from the input opening area to the exit opening area (Ekstam Annotated Fig. 9 below, ¶67; See Brignoli Annotated Fig. 3 and 4 below).
Ekstam and Brignoli are silently regarding the angle of between 20 degrees and 40 degrees. However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the angle between 20 degrees and 40 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Both Ekstam and Brignoli clearly illustrate a continuous tapering angle, but do not disclose the particular optimal range of angles. Discovering the optimum or workable ranges would require only routine experimentation by iterating the tapering angle to discover the optimum air separation.

[AltContent: arrow][AltContent: textbox (fluidic mixing alcove)]
    PNG
    media_image1.png
    343
    344
    media_image1.png
    Greyscale

Ekstam Fig. 9 Annotated
[AltContent: arrow][AltContent: arrow][AltContent: textbox (flow divider)][AltContent: textbox (filter nipple)][AltContent: arrow][AltContent: textbox (filter head)]
    PNG
    media_image2.png
    491
    558
    media_image2.png
    Greyscale

Brignoli Fig. 3 Annotated

[AltContent: textbox (fluidic mixing alcove)][AltContent: textbox (gas collection area)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    207
    454
    media_image3.png
    Greyscale

Brignoli Fig. 4 Annotated

Regarding claim 2, the combination of Ekstam and Brignoli teaches the air separator is installed in direct fluidic communication for separation and discharge of gases while remaining a closed fuel system not permitting any venting of gases to an open environment (Ekstam ¶43; Brignoli ¶¶20-21).

Regarding claim 6, the combination of Ekstam and Brignoli teaches the air separator is configured to attach to the fuel delivery system by means of connecting to a non-air separator fuel filter having an attachable base (Ekstam ¶58; Brignoli ¶14).

Regarding claim 7, the combination of Ekstam and Brignoli teaches the means for the air separator to connect to the non-air separator fuel filter base is threaded connections (Ekstam ¶58; Brignoli ¶14).

Regarding claim 9, the combination of Ekstam and Brignoli teaches the air separator further comprises a flow divider and a filter head, and wherein the flow divider is configured as a flexible wiper blade which is positioned below the filter head (See Brignoli Fig. 4 Annotated above).

Regarding claim 10, the combination of Ekstam and Brignoli teaches the air separator further comprises a filter nipple located below the filter head (See Brignoli Fig. 3 Annotated above).

Regarding claim 11, the combination of Ekstam and Brignoli teaches the air separator further comprises a gas collection area dimensioned as a depression surrounding the fluidic mixing alcove (See Brignoli Fig. 4 Annotated above).

Regarding claim 12, the combination of Ekstam and Brignoli teaches the air separator further comprises a vessel defining a raised hollow interior chamber and a lid configured to facilitate ready access to said chamber (Ekstam ¶¶58-59; Brignoli ¶14).

Regarding claim 13, the combination of Ekstam and Brignoli teaches the air bleed is located in the lid (Ekstam ¶67; Brignoli ¶20).

Regarding claim 14, the combination of Ekstam and Brignoli teaches the engine utilizes a combustible liquid for fuel (Ekstam ¶16; Brignoli ¶14).

Regarding claim 15, the combination of Ekstam and Brignoli teaches the engine utilizes a petroleum-based liquid (Ekstam ¶16; Brignoli ¶14).

Regarding claim 16, the combination of Ekstam and Brignoli teaches the engine utilizes diesel fuel (Ekstam ¶16; Brignoli ¶14).

Regarding claim 17, the combination of Ekstam and Brignoli do not disclose the engine utilizes gasoline. However, engines utilizing gasoline are old, well-known, and conventional within the art. Further, there is no disclosure within Ekstam or Brignoli that teaches away from the use of gasoline or would render the invention inoperable if modified to use gasoline. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made for the engine to utilize gasoline.

Regarding claim 18, the combination of Ekstam and Brignoli do not explicitly disclose the engine utilizes alternative or renewable fuels. However, Ekstam and Brignoli disclose engines utilizing diesel fuel (Ekstam ¶16; Brignoli ¶14). It is old, well-known, and conventional within the art that diesel fuel refers to any fuel used by a diesel engine. It is further old, well-known, and conventional within the art that diesel fuel includes biodiesel fuel which is a renewable fuel made from example soybean and vegetable oil. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made for the engine to utilize alternative or renewable fuels.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments directed towards priority: Applicant argues that “the steps of “obtaining” various components, those are found throughout the disclosure and/or well within the knowledge of those of ordinary skill in this art.” Applicant then cites towards the MPEP section on enablement. However, MPEP 211.05(I)(B) states “[T]o be entitled to the benefits provided by [35 U.S.C. 120], the invention disclosed in the "previously filed" application must be described therein in such a manner as to satisfy all the requirements of the first paragraph of [35 U.S.C.] 112, including that which requires the description to be sufficient to enable one skilled in the art to use the [invention].” Applicant must meet both the written description requirement and the enablement requirement.
While the parent application discusses incorporating the air separator into existing systems, at no point is it discussed that a vehicle is retrofit or that an obtained vehicle has an operating fuel delivery system. As such one of ordinary skill in the art would not recognize that Applicant was in possession of the steps relating to modifying an operating fuel delivery system (e.g. obtaining, locating, using an attachment means) based on the disclosure of the previously filed application. Therefore, Applicant has not satisfied all requirements of §112(a) to be entitled to the benefit of priority.
 Regarding Applicant’s arguments directed towards obviousness: Applicant argues that “Ekstam expressly teaches away from this configuration” and that “[a]n “inverted cup” is most assuredly not a “continuous tapering” from an input area” down to “an exit opening area”. Applicant’s arguments are conclusory and without explanation. “Down to an exit opening area” is not claimed. In fact, in Applicant’s invention, Ekstam, and Brignoli the input area is “down” and the flow is upward to the exit opening area. See Applicant’s Fig. 2 and 3. Applicant has not explained how the inverted cup disclosed by Ekstam and illustrated in Figure 9 “is most assuredly not continuous tapering”. On the contrary, both the cited figures of Ekstam and Brignoli have what one of ordinary skill in the art would recognize as continuous tapering.
Regarding Applicants rebuttal that the claimed range of angles do provide an advantage by citing “reducing bubble ‘bounce off’ “, and and ‘minimizing pressure reduction” [sic], at no point in the disclosure does Applicant state that these advantages are critical to or achieved by the particular claimed range of angles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747